DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
May 31, 2000
Dear State Medicaid Director:
As we continue our efforts to improve the quality of care for nursing home residents, we also want to
continue to ensure that beneficiaries have community-based alternatives to nursing home care, if that is
their choice. Over the past 25 years, the Medicaid home health benefit, the personal care option, the
Home and Community Based Waiver Service (HCBWS) program and the Program of All-Inclusive Care
for the Elderly (PACE) have been used successfully by States to provide beneficiaries with alternatives to
nursing home care, and to help people live in community-based settings. With further developments in
community supports and technological advances, there is an increased opportunity for individuals at
many levels of disability to be effectively served in the community.
Both President Clinton and the U.S. Department of Health and Human Services' (HHS) Secretary
Shalala have expressed their commitment to expanding access to home and community-based services
for people with disabilities of all ages. The Olmstead decision--affirming the right of individuals with
disabilities to receive services in the most integrated setting appropriate to their needs--further
underscores the need for HHS to work with States in identifying and implementing cost effective
approaches for achieving these goals. For these reasons, we are eager to continue to work with States to
help more people become aware of services and supports available to them in the community, and
transition out of nursing homes if that is their choice.
The Health Care Financing Administration (HCFA) is interested in working collaboratively with States
and other key stakeholders to enhance choices available to Medicaid beneficiaries who are currently
residing in nursing homes. Therefore, a grants initiative is being sponsored to assist States in developing
processes and infrastructure for the purpose of transitioning beneficiaries out of nursing homes and into
the community. The total amount of funding available for the Federal Fiscal Year (FFY) 2000 grants is
$2,000,000. If HCFA receives more proposals of exceptional quality in either category than it has funds
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (1 of 22)4/12/2006 11:05:24 AM

to award this fiscal year, it may consider deferring awarding some grants to FFY 2001.
Page 2- State Medicaid Director
The Nursing Home Transition 2000 grant's purpose is twofold: the program grant will provide
administrative and service resources to States to help them develop transition programs; and the State
technical assistance grant will set aside funds for at least one State that is willing to collaborate with one
or more Independent Living Center(s). A State that receives a technical assistance grant will help host,
together with HCFA and the HHS' Assistant Secretary for Planning and Evaluation (ASPE), a National
Technical Assistance conference on consumer directed services and nursing home transition, and will

provide certain other forms of technical assistance. HCFA will award grants to four to six State
Medicaid agencies under the program initiative, and at least one under the technical assistance grant
initiative. The enclosed grants announcement provides information regarding general policy
considerations, special areas of interest, application procedures, eligibility requirements, and review
criteria. As identified in the announcement, States should mail Proposals to the HCFA grants office
(address provided below). In order to be considered for a grant award, Proposals must be postmarked on
or before July 26, 2000.
Grant funds may be used either to assist awardees with developmental activities, or to fund transitional
services not otherwise funded under the Medicaid program. Program grant awards of up to $455,000
will be available to each applicant selected to participate in this project (a total of $1,820,000). These
awards are intended to cover a developmental period that will not exceed 18 months. A technical
assistance grant amount of up to $180,000 will be awarded to the applicant(s) selected.
It is important to note that the grants are special project funds which do not require State matching
funds. Accordingly, States that are awarded grants will not report the grant amount on the HCFA-64
expenditure report, but will report these funds on the Financial Status Report, SF269A.
If you have any questions regarding this grant announcement, please call Thomas Shenk at (410) 7863295, or E-mail at tshenk@hcfa.gov; or Andrew Mack at (410) 786-3005, or E-mail at amack@hcfa.gov.
We look forward to receiving your application.
Sincerely,
Timothy M. Westmoreland
Director
Enclosure
Page 3- State Medicaid Director

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (2 of 22)4/12/2006 11:05:24 AM

cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors' Association

Centers for Independent Living

DEPARTMENT OF HEALTH & HUMAN SERVICES Health Care Financing
Administration Center for Medicaid and State Operations 7500 Security
Boulevard Baltimore, MD 21244-1850

Nursing Home Transition Grant 2000

To Assist Nursing Home Residents with the Transition
to Home and Community-Based Settings
Sponsored By
:
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (3 of 22)4/12/2006 11:05:24 AM

The Health Care Financing Administration CFDA No. 93.779

May 2000
Nursing Home Transition Grant 2000
Table of Contents
Solicitation Document
I. Purpose
II. Background and Goals
III. The Initiative
The Program Grant

The State Technical Assistance Grant

IV. General Provisions
V. Applying for Grants

VI. Application Review
VII. Additional Information
Appendix One--Application Guidelines Appendix Two--Review Criteria for Program Grant
Appendix Three--Review Criteria for State Technical Assistance Grant
I. Purpose

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (4 of 22)4/12/2006 11:05:24 AM

The Health Care Financing Administration (HCFA) is soliciting proposals from States for the
development of programs that assist current nursing home residents with the transition to home and
community-based settings. While many States have developed procedures for diverting prospective
nursing home residents from institutions, far fewer States have attempted to design programs that assist
nursing home residents in returning to the community. The Nursing Home Transition 2000 grant's
purpose is twofold: the program grant will provide administrative and service resources to help States
develop transition programs; and theState technical assistance grant will set aside funds for at least one
State that is willing to collaborate together with one or more Independent Living Centers (ILCs). A State
that receives a technical assistance grant will help host, together with HCFA and the Department of
Health and Human Services' (HHS) Assistant Secretary for Planning and Evaluation (ASPE), a National
Technical Assistance conference on the subject of nursing home transition. HCFA will award grants to
four to six State Medicaid agencies under the program initiative, and one or two collaborative technical
assistance grants. ASPE and HCFA's Office of Strategic Planning will conduct an evaluation of grantees'
program grants to assess effective practices and associated costs.
HCFA's intent with this grant project is to foster the development and sharing of innovative and
effective methods to eliminate the barriers that prevent beneficiaries from living independently in a
community-based setting.
II. Background and Goals
Both President Clinton and U.S. Department of Health and Human Services' Secretary Shalala have
expressed their commitment to expanding access to home and community based services for people
with disabilities of all ages. The Olmstead decision--affirming the right of individuals with
disabilities to receive services in the most integrated setting appropriate to their needs--further

underscores the need for HHS to work with States in identifying and implementing cost effective
approaches for achieving these goals.
Although many States have moved aggressively to expand access to home and community-based
waiver services (HCBWS) and Program of All-Inclusive Care for the Elderly (PACE) as
alternatives to nursing home care, the emphasis has been on deterring nursing home admissions.
Far fewer States have focused on transitioning nursing home residents back into the community.
There is evidence, however, that the situation is changing. In Federal Fiscal Year (FFY)1998,
HCFA awarded grant monies to four States through the "Date Certain" grants initiative. These
grants supported programs that either diverted beneficiaries from unnecessary nursing home
placement and/or when appropriate, moved beneficiaries currently residing in nursing homes back
into the community. In FFY 1999, HCFA's grants program focused only on transition programs.
Nursing Home Transition FFY 2000 program grant builds upon the FFY 1999 Nursing Home
Transition initiative because it focuses on transition rather than diversion. A new facet of the FFY
2000 grant project is a technical assistance grant for States, which will be described below.
Overall, the FFY 2000 provides an additional $2,000,000 to States to assist in developing

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (5 of 22)4/12/2006 11:05:24 AM

programs that:
●
identify and educate nursing home residents and their families about the alternatives
available to them should the resident wish to return to the community;
●
overcome the resistance and the barriers which may impede a resident's decision to exercise
his or her choice for home and community-based services;
enhance and enlist the experience of people with disabilities (via ILCs and similar networks) in
identifying and transitioning individuals with disabilities from nursing homes into their communities;
develop the necessary community infrastructure and support to permit former nursing home
residents to live safely and with dignity in their community; and
foster collaboration among Public Housing Authorities, the State Medicaid Agency, ILCs, Area
Agencies on Aging, other State Medicaid Agencies, and others in order to identify and implement
strategies for obtaining accessible, affordable housing for those leaving nursing homes.
Funds made available under this grant program can be used for a broad range of purposes
identified by either program officials or nursing home residents and their families to permit a
successful transition back into the community. For example, grant funds may be used to
cover "transitional costs" which are traditionally not covered under the HCBWS program or
are not included in the State Plan. Such transitional costs include temporary rent payments,
furniture and clothing, special equipment or direct cash payments to the disabled individual
and/or his or her families to ensure that necessary services are available. States may enter
into collaborative or contractual agreements with ILCs and others to provide these types of
transitional services. Funds may be used for planning and system change activities designed
to enhance a State's capacity to prevent or remedy unnecessary institutionalization. States are
urged to seek the active participation and input of elderly people, individuals with
disabilities, and other key stakeholders in such efforts. States also are strongly encouraged to
develop mechanisms that will make it easier for able beneficiaries to select and supervise

their community-based attendant services.
III. The Initiative
Below we describe (a) the program grant and (b) the technical assistance grant. A State may apply for
just one or for both.
The Program Grant

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (6 of 22)4/12/2006 11:05:24 AM

The purpose of the Nursing Home Transition 2000 Initiative is to provide States with administrative and/
or services resources to enhance opportunities for nursing home residents to move into the community.
Grant awards of up to $455,000 will be available to States selected to participate in the program grant.
Grant funds can be used for administrative tasks, such as program development or consulting, or for
reimbursement of direct services not otherwise reimbursed by Medicaid under the State Plan. Because the
type and extent of barriers to community placement varies among the States, grant funds are intended to
provide for as much flexibility as possible. States may propose whatever combination of direct service
and administrative funds is necessary to meet their needs.
There is no limitation on the age of a beneficiary who may be served. There is no restriction on the
medical condition of the beneficiary as long as effective measures for enhancing and ensuring his/her
health and welfare in the community can be put in place. There is no restriction on the number of persons
that can be served provided that, if a waiver of federal statutory requirements is needed, then all
applicable cost-effectiveness, cost-neutrality, or budget neutrality tests are met. The following areas have
been identified as particularly critical in the successful transition of nursing home residents to home and
community-based settings. Successful applicants are expected in their proposal to address many or
all of these areas.
Identification of Nursing Home Residents Who are Potential Candidates for Transition Back Into the
Community
Advances in health care technology and innovative funding arrangements have increased the
potential for elderly and disabled individuals to live in community settings. A major
challenge facing States in developing successful nursing home transition programs is
designing and implementing feasible and effective processes for identifying beneficiaries in
nursing homes who are eligible for community living. The use of statewide data sources
such as MDS or other assessments to help States in identifying potential candidates is
encouraged. Nursing home ombudsmen, ILCs, area agencies on aging, protection and
advocacy organizations and other local groups and programs have experience and expertise
States should strongly consider utilizing.
Communications
An important element of a nursing home transition program is educating nursing home

residents about their options. It is essential to provide information to nursing home
residents, their families, and/or legal guardians. States may want to explore options for
working with nursing homes on outreach efforts. In addition, States should consider the
importance of educating families and surrogates about the safeguards that can be employed
to ensure the health and safety of the beneficiary living in the community and about
community placement options. Of central importance is the role played by the State in
developing and promoting the program, working with nursing homes to agree on project
goals, developing mechanisms for gaining access to nursing homes, talking to potential
candidates about their options, and ensuring informed choice.
Development of Community-Based Services/Supports for the Institutionalized Individual
Two of the primary goals of this grant initiative are to establish viable community support
systems and a comprehensive set of choices for beneficiaries currently residing in nursing
facilities which will enable them to live safely, maintain and improve their health status, and
participate in community life to the fullest extent possible. States need to consider the range of
services and supports that will enable people with all levels of disability, including significant
disability, to meet the above goals and identify and eliminate barriers which may impede
success. Appropriate housing options is of particular importance.
Barriers to effective transition may sometimes be found in regulations, policies, or in the
organization of the provider network. For example: there may be no provision for nighttime
services; assistive technology may be difficult to obtain; or there may be no training available
in how to use it. Alternatively, there may be gaps in the supply of quality providers ( i.e.
attendants or transportation services) or a lack of opportunities for people with disabilities to
direct their own services. As part of the solicitation, States are encouraged to explore ways of
developing consumer controlled and other community-based providers, fostering voluntary
supports, and creating housing opportunities for those nursing home residents who will
participate in the nursing home transition program.
Coordinating Efforts with Nursing Facilities
States may also need to consider exploring a nursing facility's role in facilitating an
individual's transition into the community. For example, a State could explore alternative
ways in which nursing facilities can utilize their facility to support community-based
programs.
Develop Innovative Funding Arrangements
Another barrier to the use of home and community-based services is the fragmentation of
home and community-based funds among several different State agencies. Thus, even when
home and community-based services are less expensive than nursing home care, it is often
difficult for an individual to access community-based services or to transition to communitybased services because of a lack of coordinated funding. States are encouraged to explore and
develop flexible funding arrangements that would allow a shift from institutional care to home
and community-based services, thereby enabling adequate funding to follow the beneficiary.

Monitoring and Safeguarding Individuals Transitioning into the Community

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (8 of 22)4/12/2006 11:05:24 AM

Once an individual is settled in the community, States need to consider how to ensure that the
beneficiary's needs continue to be met, that problems are resolved, and that there exists a way for the
beneficiary to request and receive either additional or a different mix of services and supports as his or
her circumstances change. States should consider the variety of safeguards that need to be in place,
particularly in the first year of the person's return to the community, to ensure that his or her progress is
monitored and appropriate intervention is available as is warranted by the person's individual
circumstances.
We encourage States to provide orientation, training, and supports to beneficiaries who have transitioned
into their homes and communities in ways in which they as individuals can help to ensure and enhance
their own basic safety and well-being. The State also may wish to call upon advocacy and beneficiary
groups to help monitor or develop the mechanisms to monitor the quality of the State's program. The
groups could also provide feedback to the State on issues that need to be addressed and on how to
improve the program.
Partnerships with Beneficiaries, Families, Advocacy Groups, Consumer Directed Agencies and other
Providers
The success of the nursing home transition program will be enhanced significantly by the development
of partnerships. Partnerships can be with the beneficiary, the beneficiary's family and significant others,
consumer directed agencies, advocacy groups, ILCs, Public Housing Authorities, other State and local
agencies, and the State legislature. These partners can join with the State Medicaid agency to help
develop the State's demonstration program, identify needed infrastructure, and design the care system.
Advocacy groups, consumer directed agencies, and beneficiaries can be used to educate case managers
about beneficiaries' needs.
HCFA is particularly interested in State strategies for obtaining necessary accessible, affordable housing.
Applicants should include in the proposals evidence of intent to work closely with Public Housing
Authorities and/or housing finance agencies (such as a Memorandum of Understanding). States are
encouraged to address the use of partnerships in their proposals.
The State Technical Assistance Grant
HCFA's Nursing Home Transition Initiative is now in its second year. We would like to
engage all States and key local agencies in an active dialogue about nursing home transition.
The State technical assistance grant is one way to assist States and local agencies with
varying degrees of experience with nursing home transition to come together to exchange
ideas.
The technical assistance grant is a new facet of the HCFA's Nursing Home Transition
Grants and will set aside funds for a State that collaborate together with one or more local

ILCs and HCFA to accomplish two objectives. First, the grantee will assist in sponsoring
the National Technical Assistance conference on nursing home transition. Second, it will
contract with one or more ILCs in the State to provide direct technical assistance to other
ILCs (in and outside the host State) in working effectively with States to enable successful
transition of people with disabilities from nursing facilities to community residences.
States applying for this grant are urged to involve State ILC Councils in helping to
coordinate such technical assistance efforts. We expect the conference portion of the
technical assistance grant to range in cost from $75,000 to $90,000 (including speaker
expenses, subsidy of attendee expenses, registration, logistics, planning, etc.), and the
contract(s) with ILC(s) for technical assistance to range from $50,000 to $105,000. Please
refer to Appendix Three for Review Criteria for the technical assistance grant. At State
option, the contracts for the conference and for ILC technical assistance and information
dissemination may be combined.
IV. General Provisions
for the Program and State Technical Assistance Grants
Although applicants have considerable flexibility in developing demonstration projects
under this solicitation, the project must comply with the following:
Duration of Proposed Program
States applying for a grant should delineate a proposed timeline for the grant program,
assuming an October 1, 2000 receipt of funding. States are encouraged to allow sufficient
time for start-up in their timelines. The timelines for a program grant should include an
implementation date for the provision of transition services and a conclusion date for the
transition program. This time period should ideally be no more than eighteen months from
the date of award. For a State technical assistance grant, the time period should be no more
than 9 months from the funding availability date.
Benefit Package Considerations and Waiver Authority
There are a variety of benefit combinations that a State can put together as part of its
proposal under this grant initiative and which can utilize both State Plan services and/or any
one of the waiver authorities found at sections 1915(b), 1915(c), 1915(d) or 1115 of the
Social Security Act. A State, however, is not required to submit an application for any of
these waiver programs as part of its grant proposal. Nevertheless, it may choose to do so in
order to waive Federal statutory requirements that prevent a State from, among other things,
developing innovative funding arrangements or eliminating barriers to the use of communitybased care. Waivers will be granted if they meet Federal requirements. Moreover, all
applicable required demonstrations of cost-effectiveness, cost-neutrality, or budget neutrality
remain in effect should any of the above noted waiver authorities be sought as part of this
grant initiative.

Budget Neutrality
Budget neutrality requirements differ depending on the Medicaid waiver authority necessary
to conduct the demonstration. The budget neutrality standard for a Medicaid 1115 waiver is
the most stringent required for any of the Medicaid waiver authorities. The Medicaid 1115
waiver requires that federal Medicaid expenditures not be higher than they would have been
in the absence of the waiver. HCFA and ASPE will provide assistance to State grantees to
explain and assist with the budget neutrality requirements of the waiver most applicable to
their demonstration.
Independent Evaluation
All grantees receiving awards under this grant program must agree to participate in an
independent evaluation of their programs' effectiveness. Grantees agree to provide health
status, expenditure, utilization, outcome and additional data as appropriate to support the
evaluation. States may be required to submit case studies of persons participating in the
transition project.
Choice of Services
The beneficiary (or legal guardian acting on the beneficiary's behalf) have the opportunity,
information and tools to make an informed choice to either transition into the community or
remain in the nursing home.
Civil Rights
All grantees receiving awards under this grant program must meet the requirements of Title
VI of the Civil Rights Act of 1964; Section 504 of the Rehabilitation Act of 1973; the Age
Discrimination Act of 1975; Hill-Burton Community Service nondiscrimination provisions;
and Title II, Subtitle A, of the Americans with Disabilities Act of 1990. States are
encouraged to contact the Office of Civil Rights, DHHS at (202) 619-0403 for technical
assistance in developing a grant proposal that meets all the requirements of the civil rights
and disability laws.
V. Applying For A Grant
Eligible Applicants
Applicants eligible for grant funding must be State Medicaid agencies. State Medicaid
agencies are encouraged to work with beneficiaries and their families, other State agencies,
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (11 of 22)4/12/2006 11:05:24 AM

community organizations, consumer-directed agencies, providers, and other entities in
developing applications. States may apply for a program grant and a State technical
assistance grant simultaneously.

Proposal Format
Appendix One contains a format for submitting a program grant proposal. Appendix Two
contains a Application Guidelines for a program grant. Appendix Three contains
Application Guidelines for a State technical assistance grant. Although States are required
to send an original and only 2 copies of each of the proposals, in order to facilitate timely
distribution, review, and award of the grant, HCFA requests an original and 10 copies of
each of the proposals.
Deadline for Submission
The closing date for proposals submitted under this solicitation is July 26, 2000. A proposal
will be considered on time if it is postmarked on or before this date. The proposal must also
be received in the HCFA grants office. Proposals must be mailed through the U.S. Postal
Service or a commercial delivery service. A proposal postmarked after the closing date will
be considered late. Late proposals will not be considered for an award.
An original proposal should be sent with ten copies to:
Attn: Ms. Marilyn Lewis-Taylor Health Care Financing Administration OICS,
AGG, Grants Management Staff C2-21-15 7500 Security Boulevard Baltimore,
Maryland 21244-1850 Phone : (410) 786-5701
VI. Application Review
A review will be conducted by panels of experts from the federal government. The panelists'
recommendations will contain numerical ratings (based on the criteria specified in Appendix
Two), the ranking of all applicants, and a written assessment for each proposal. The
recommendations of the panel will be reviewed by HCFA and ASPE. HCFA reserves the
right to conduct site visits to States receiving the highest ratings from the technical review
panel.
Final award decisions will be made by the HCFA Administrator after consideration of the
comments and recommendations of the technical review panelists, comments and
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (12 of 22)4/12/2006 11:05:24 AM

recommendations of the site visit teams (if conducted), and availability of funds.
Preferences for the program grant will be given to applicants who have not received a FFY
1999 Nursing Home Transition or FFY 1998 Date Certain Grant. Preferences for the State
technical assistance grant will be given to applicants who either have received a FFY 1999
Nursing Home Transition or FFY 1998 Date Certain Grant in the past, or who are applying
for a FFY 2000 Nursing Home Transition Grant. Additionally, for the program grants,
HCFA reserves the option to stratify the ranked applications by broad geographic
parameters for the purpose of achieving regional balance.

We expect to announce award decisions in September 2000. Grant awards will be made by
September 30, 2000. Applicant States will receive written notification of the final award
decision.
VII. Additional Information
For additional information regarding this solicitation, please contact:
Thomas Shenk
phone: (410) 786-3295
E-mail: tshenk@hcfa.gov

or
Andrew Mack
phone: (410) 786-3005
E-mail: amack@hcfa.gov

This program is not covered by Executive Order 12372, "Intergovernmental Review of Federal
Programs." Authority for this grant program lies in Sections 1110 and 1115(a) of the Social Security Act.

Appendix One Grant Application Guidelines
The following guidelines are intended to assist States in preparing applications for grant funding under
the Nursing Home Transition 2000 Initiative.
● The narrative portion of each grant proposal should not exceed 35 double-spaced typewritten
pages.
●

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (13 of 22)4/12/2006 11:05:24 AM
❍ Additional documentation may be appended; however, material should be limited to

information relevant to the specific scope and purpose of the grant. Please do not include
critical details in an Appendix.
Recommended Proposal Format
A complete proposal consists of a narrative application plus the required material noted below.
Application materials should be organized as follows:

1.
Governor's Designation Letter
A letter from the Governor identifying the lead organization and affirming its responsibility for
overseeing the planning and development of the State's proposed initiative. The letter should indicate that
the lead organization has clear authority to oversee and coordinate the proposedactivities and is either a
representative of, or has the responsibility of convening, a suitable interagency working group of all
relevant State agencies and other key stakeholders.
2.
Cover Letter From Medicaid Director
A cover letter signed by an authorized individual on behalf of the lead organization. The letter
should indicate the title of the project, the name of the lead organization and principal contact person, the
amount of funding requested, the amount of State funds committed for the planning phase, and the names
of all organizations collaborating in the effort.
2
Project Abstract
A project abstract limited to one page. The abstract should serve as a succinct
description of the proposed project and should include:
■

For both grants, the overall goals of the project. ■

For the program grant, a description of the proposed target population, covered benefits, and
reimbursement methodology.
For both grants, an estimated synopsis of budget items and
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (14 of 22)4/12/2006 11:05:24 AM

associated costs.
■ Narrative Application
The narrative application should provide a concise and complete description of the proposed project. The
narrative or body of the application must not exceed 35 double-spaced pages plus the one page abstract
noted above. Please do not rely on appendices to describe key details. This narrative should contain the
information necessary for reviewers to fully understand the project being proposed and should be
organized as follows:
A.
Provide a description of the State's current home and community-based care systems for Medicaid
beneficiaries and the status of Medicaid pre-admission screening and nursing home reimbursement
systems. Please include the following:
the number and types of Medicaid beneficiaries already enrolled in Medicaid home and community
based services programs (waivers, PACE, and personal care), and plans for expansion and the status of
pending waiver applications.
the availability of data (especially functional status) on nursing home residents and persons in
home and community-based services programs.
an overall assessment of the strengths and weaknesses of the State's home and community based
services infrastructure.

an identification--based on the preceding assessment of strengths and weaknesses--of priority
and/or incremental enhancements the State intends to make to its home and community-based services
infrastructure.
B. For the program grants, provide a description of the transition program that the State is planning to
develop. While planning for many of the areas of the program may be incomplete, please include as
much detail about the following proposed components as possible:

Target Group
Identify the target population for the nursing home transition program. The estimated number of persons
to be moved from nursing homes to the community must be included and accompanied by an explanation
of how this figure was reached. Applications not including a sound estimate of the number of persons
to be offered the choice of community living under this announcement will be considered nonresponsive and will not be considered for funding. The discussion of the target population should
include the following:
●

potential data sources to be used to identify potential candidates for community transition; ●

geographic location of the target group;
estimated number of nursing homes from which program candidates will be drawn;
information and other supports to be made available to enable nursing home residents and their
families or guardians, where appropriate, to make informed choices;
methods by which nursing home residents will be afforded accurate, objective, and easy-tounderstand information about their rights and the services and support available to them to live in the
community or remain in an institutional setting; and
the extent to which ILCs and other consumer-directed agencies will be enlisted in helping to
identify and provide peer counseling and other services and supports to potential candidates for
community transition.
Community Services and Supports to be Made Available
Describe the continuum of services that are expected to be made available to individuals
who transitition from nursing homes into their communities. The use of direct services grant
funding and/or other innovative financing or housing programs should also be discussed.
The application should outline the services that are currently available, the proposed
additional services funded by Medicaid, and the proposed additional services to be funded
by the direct services portion of the grant. Also included in this section are services from
other agencies that are part of the continuum of services necessary to support disabled
persons in the community. For example, States may want to consider advocacy services to
ensure that the interests of the transition population are protected during and
after a move into the community.
Communication / Access Plan

Discuss the State's thinking with respect to how it will inform residents and their families and
care givers about the program. The State should also describe how its staff will gain entrance to
nursing homes to discuss the program with residents.
Removal of Barriers
Discuss the major barriers for nursing home residents to transitioning into and remaining in the
community as well as a proposed plan for removing these barriers. Included in this section should
be a discussion of the use of direct services funding plus services available through partnership
with housing and/or other State and nonprofit agencies.
Waivers
The application should contain an initial assessment of any waiver amendment or new waivers that
the State feels are necessary to implement the program. States may need to request Medicaid
waivers to provide services not currently covered under the Medicaid program. To the extent that a
State plans to amend an existing home and community-based services waiver to add new services
or to request a new waiver to provide needed services and supports to beneficiaries served under
the grant the State must describe its plans for doing so and meet all applicable cost-neutrality
requirements.
Partnerships
Describe any partnership with other federal, State or local agencies whose services are part of the
continuum of services and supports necessary to enable those leaving nursing homes to lead
meaningful lives in their own communities. For example, the availability of accessible, affordable
housing will be a major determinant of program success. States should consider how Medicaid
agencies can work more closely with Public Housing Authorities to leverage housing options for
nursing home residents.
Ensuring and Enhancing the Basic Health, Well-being and Personal Security of Individuals
Leaving Nursing Homes
Describe plans for ensuring and enhancing the basic health, well-being, and personal security of
individuals leaving nursing homes, during and after the transition process. Persons moving to
the community may require both initial assistance in obtaining or reacquiring the skills
necessary to function independently as well as ongoing assistance to maintain community
residence. States should also describe how they will monitor the safety of persons moving back
into the community. Discuss ways in which beneficiaries who have transitioned into their
homes and communities will be equipped with the information, tools and supports necessary for
them to help ensure and enhance their own basic safety and well-being.
Applying Lessons Learned and Achieving Lasting Results
Outline steps the State expects to take to ensure that the lessons learned as well as promising

practices which are identified through the grants will be applied in a manner that enhances the
system's ongoing capacity to assist individuals with disabilities to avoid unnecessary
institutionalization and to respond with timely alternatives.
C.
For both grants, describe milestones and work products to be accomplished during the grant period.
The purpose of this section is to outline clearly what the State hopes to achieve during the grant
period.
Examples of work products might include an analysis of current nursing home resident functional
characteristics, systems designs, brochures/outreach materials, conference date, conference report, etc.
Timetable for accomplishing the above-mentioned tasks.
Please include key dates relevant to the proposed project (e.g. State budget cycles and legislative
sessions).
D.
F or both grants, describe the project organization and staffing, including:
❍ Proposed management structure and how key project staff will relate to the proposed
project director, the lead organization, and the interagency working group.
❍

■

Brief biographical sketches of the project director and key project personnel
indicating their qualifications and prior personal and/or professional experience
relating to living with a disability, disability services, and the project. Resumes for
the key project personnel should be provided as an attachment.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (18 of 22)4/12/2006 11:05:24 AM

E. Provide a set of endorsements of the support and commitments that have been pledged for the
proposed project (e.g. cooperation from other State and local agencies, Public Housing Authorities, the
executive branch, the legislative branch, insurers, business groups, etc.). Individual letters of support
should be included as attachments.
5.
Program Budget
The proposed budget for the program should distinguish the administrative portion of the grant from the
direct services portion of the grant.

Appendix Two
Review Criteria for
Program Grant
1. Technical Approach
( 40 points)
The State must define how it will design and implement its project, addressing the following areas:

● characteristics of and estimated number of the target population to be offered the opportunity to
transition into the community, and the geographic location of nursing homes from which they will
be drawn;
●

approach for identifying beneficiaries, gaining access to them and educating them about their
choices;
partnerships with beneficiary and well qualified provider agencies, particularly those that are
consumer-directed, at the local, State and federal level;
process for identifying and remedying barriers to community-based services;
benefits and services, including consumer-directed personal assistance; and
quality assurance/ monitoring strategies (particularly those that enable and enhance the abilities of
beneficiaries to ensure their own basic safety and well-being).
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (19 of 22)4/12/2006 11:05:24 AM

2. Level of Commitment to the Project (20 points)
States must demonstrate their commitment to this initiative. A State is encouraged to provide
any documentation which would evidence its commitment to providing community-based
options to nursing home residents. Additional points will be awarded to applications from
States that provide greater support for the proposed transition program. Such support can be
demonstrated by the extent to which a State uses its own resources in combination with grant
funds, and by the extent of agency coordination and cooperation in creating an array of
services and supports that enable and enhance the abilities of individuals with significant
disabilities to live fuller lives of their own choosing and direction in the community.
3. Project Scope
(18 points)

Applications will be judged based on the scope of the proposed program in relation to the size
of the current nursing home census in the State. Additional points will be given to
applications in which the proposed program has the realistic potential to provide transition
options to a larger number of nursing home residents. Additional points will also be given to
applications from States for which the proposed program represents an effective and practical
vehicle for beginning to make major and lasting improvements to infrastructure for
supporting disabled persons with home and community-based services. A State wishing to be
considered for being awarded such additional points, therefore, should clearly indicate how
grant monies will be used in a manner that boosters its ability to serve people in the most
integrated settings, particularly after the grant funds have been spent.
4. Staff
(12 points)
Identification of key program staff and evidence that key staff (including the project
director) are qualified and possess the experience and skills to implement and conduct the
program within the available time frames. Preference will be given to State applicants that
utilize staff with extensive personal and/or professional experience with living with a
disability, disability services, and the project.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (20 of 22)4/12/2006 11:05:24 AM

5.
Involvement of Individuals in Target Group(10 points)
Commitment to meaningful involvement of elderly people and individuals with disabilities in
the design and implementation of the initiative, consistent with the target group selected by
the State. Provide evidence and examples of the ways in which the State will meaningfully
utilize the experiences of individuals with disabilities, older persons and family members in
all phases of the design and implementation of the initiative.

Appendix Three
Review Criteria
for State Technical Assistance Grant

1. Planning Approach
( 65 points)
The State must describe its approach to include at least the following:

Conference Design
: By its design of the conference, to what extent does the State evidence knowledge of
important policy and operational issues a state must consider in a successful nursing home
transitions initiative? To what extent does the State have an effective design for planning,
organizing, and sponsoring a major national technical assistance conference? Does the State
include an effective plan to capture the contents and recommendations of the conference and
ensure its wide dissemination to other States and ILCs?
ILC Contracting and Collaboration
: To what extent does the State have an effective plan for engaging with its ILCs, ensuring
ILC staffing for a technical assistance function for both in-state and out-state technical
assistance, and involving the expertise of people with disabilities and elderly people in the
overall nursing home transitions initiative?
Housing
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd053100a.asp (21 of 22)4/12/2006 11:05:24 AM

: Does the State include a strategy for addressing the problems of housing in its technical assistance
plan and have an approach which engages people with housing expertise and the Public Housing
Authority?
Deliverables
: To what extent does the State identify useful deliverables from its technical assistance
activities that would benefit other States, and ILCs in other States, in designing and
implementing successful nursing home transition initiatives? Is the dissemination plan
promising?
2. Level of Commitment to Nursing Home Transitioning
(20 points)
States that are currently seeking to enhance programs for nursing home transition, either via

application for a 2000 grant or having been a recipient of a former Date Certain or 1999 Nursing
Home Transition Grant, or via other State programs, exhibit a high level of commitment to nursing
home transition. A State is encouraged to provide any documentation which would evidence its
commitment to providing community-based options to nursing home residents.
3. Staff/resources
(15 points)
Identification of key program staff and evidence that key staff are qualified and possess the
experience and skills to implement and conduct the conference within the available time frames.
Include a description of contractors that the State might utilize in order to host the conference, for
example, conference planners, compliance with ADA requirements, researchers to write the
conference report, etc.
<% 'Sitewide navigation info / do NOT edit %>

